UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2242



BARRETT L. CRAWFORD,

                                               Trustee - Appellant,

          versus


JOHN ROBERT MULLINS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-03-12-5-V; BK-98-50517; AP-00-5013)


Submitted:   February 27, 2004            Decided:    March 19, 2004


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard M. Mitchell, MITCHELL, RALLINGS, SINGER, MCGIRT & TISSUE,
Charlotte, North Carolina, for Appellant. John Roberts Mullins,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Barrett L. Crawford, the bankruptcy trustee in John

Robert   Mullins’    Chapter   7    bankruptcy    case,   appeals     from   the

district court’s order affirming the bankruptcy court’s order

granting in part motions to quash subpoenas issued by Crawford to

three law firms seeking the production of documents from the law

firms related to the firms’ representation of Mullins or any

communications between Mullins and the law firms. We have reviewed

the record and lower courts’ opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Crawford v. Mullins, Nos. CA-03-12-5-V, BK-98-50517, AP-00-5013

(W.D.N.C. Sept. 10, 2003).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court     and    argument   would   not   aid    the

decisional process.



                                                                      AFFIRMED




                                     - 2 -